Citation Nr: 1426205	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a previously assigned 30 percent rating for PTSD.

In June 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a hearing of the transcript is associated with the electronic Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2013 hearing, the Veteran testified that he believed that his PTSD had increased in severity since his last VA examination in [December 2010].  The Board finds that a remand to the AOJ is warranted to arrange for a VA examination to determine the current severity of the Veteran's service-connected PTSD.

In addition, in July 2012 correspondence the Veteran indicated that he wished to testify at a local hearing before RO decision makers in addition to a Travel Board hearing.  It does not appear that his request was acknowledged or the arrangements were made for the hearing.  Accordingly, the AOJ should confirm whether the Veteran still wishes to testify at an RO hearing and schedule a hearing if the Veteran elects to provide additional testimony.

Finally, before the VA examination is scheduled, the AOJ should obtain and associate with the claims file ongoing records of evaluation and treatment, including any records of hospitalization, for PTSD from the Columbus VA Medical Center (VAMC) dated from January 2012 to the present and from the Cleveland VAMC dated from December 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file ongoing records of evaluation and treatment, including any records of hospitalization, pertinent to PTSD from the Columbus VAMC and related clinics dated from January 2012 to the present, and from the Cleveland VAMC and related clinics dated from December 2011 to the present.

2.  After the above development has been completed, afforded the Veteran a VA examination to determine the current severity of his service-connected PTSD. The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

The examiner should provide an opinion as to the extent the Veteran's PTSD causes functional impairment and affects on his ability to secure and follow a substantially gainful occupation.  A medical analysis and rationale are to be included with all opinions expressed.

3.  Confirm whether the Veteran still wishes to testify at an RO hearing and schedule a hearing if the Veteran elects to provide additional testimony.

4.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



